Judgment reversed on the law and a new trial granted, costs to appellant to abide the event. The plaintiff, engaged by the defendants to repair a skylight on the roof of the defendants’ property, was injured as the result of a fall caused by the breaking of a ladder which plaintiff was ascending while going to his place of work. It was stipulated that the ladder was maintained by the defendants as a means of passage to and from the different parts of the roof. There is proof that the ladder was defective. It was the duty of the defendant owners to see that the premises were reasonably safe for the performance of the work in which the plaintiff was engaged, and a question of fact was presented which should have been submitted to the jury. (Alpert v. Day, 241 App. Div. 604; Peck v. Weil, 231 id. 670; 235 id. 601; affd., 259 N. Y. 540; Kowalsky v. Conreco Company, Inc., 237 App. Div. 23; Strittmatter v. Trustees of Sailors Snug Harbor, 230 id. 869; Haefeli v. Woodrich Engineering Co., 255 N. Y. 442, 448.) It is also a question of fact whether in the natural course of performing the work it was necessary for the plaintiff to make use of this ladder or whether he should have selected another method of reaching the portion of the skylight he was seeking to repair at the time the accident occurred. Lazansky, P. J., Hagarty, Seudder, Tompkins and Davis, JJ., concur.